Citation Nr: 0215784	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  96-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a kidney disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active duty from July 1974 
to July 1994.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1995 rating 
decision by the Los Angeles, California, Regional Office (RO) 
of the Department of Veterans Affairs, which denied service 
connection for a kidney disability and for a right knee 
disability.

In September 2002, the Board issued a decision regarding 
service connection for a right knee disability.  In that 
decision, the Board stated that it was undertaking additional 
development with regard to the issue of service connection 
for a kidney disability.  However, upon further review of the 
evidence of record, the Board finds that the veteran would 
not be prejudiced by a decision at this time.  Therefore, 
adjudication of the issue of service connection for a kidney 
disability may proceed at this time.


FINDING OF FACT

The veteran's atrophic left kidney and associated 
nephrolithiasis were first manifested in service.


CONCLUSION OF LAW

Service connection for residuals of a left kidney injury is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.  The claim has 
been considered under the VCAA.

There has been substantial compliance with the mandates of 
the VCAA and implementing regulations.  The claim has been 
considered on the merits.  The record contains service 
medical records, VA examination reports, and private medical 
records.  The veteran was notified of the applicable laws and 
regulations; discussions in the rating decision, in the 
statement of the case, and in the supplemental statements of 
the case have informed him what he needs to establish 
entitlement to the benefit sought and what the evidence of 
record shows.  March 2001 correspondence informed the veteran 
of what evidence VA would obtain, and what he was responsible 
for submitting.  Finally, as was previously noted, he is not 
prejudiced by the decision below.

Factual Background

Service medical records reveal that the veteran was involved 
in a car accident in January 1976.  He suffered blunt 
abdominal trauma and a right renal contusion, and had gross 
hematuria.  He was hospitalized until March 1976.  There was 
decreased parenchyma of the left kidney.  The right kidney 
was 4 cm larger (16 cm versus 12 cm) than the left kidney and 
was compensatorily hypertrophied.  Hematuria recurred 
periodically.  In October 1983 and April 1985, intravenous 
pyelograms (IVPs) showed a hypoplastic left kidney and renal 
calculus.  A November 1983 nephrology consultation noted a 
hypofunctional left kidney with an irregular cortical outline 
and a normal right kidney.  Hypertension was diagnosed; the 
examiner noted that the small left kidney had either a 
pyelonephrotic/interstitial and/or renovascular component.  
The latter was less likely.  In May 1989, an examiner noted 
that the veteran had a small left kidney discovered after a 
motor vehicle accident.  He questioned whether the condition 
could be secondary to the accident.  The kidney  had some 
remaining function.  In February 1993, an ultrasound showed 
the left kidney to be 7.7 cm and the right kidney was 13.4 
cm.  There was irregularity of the cortex of the left kidney.  
This was suggestive of either congenital hypoplasia of the 
left kidney or long-standing chronic pyelonephritis.  In June 
1993, an IVP again showed a smaller left kidney with an 
irregular cortex.  This suggested chronic reflux, chronic 
pyelonephritis, or a combination of the two.  An April 1994 
IVP revealed left renal atrophy secondary to a motor vehicle 
accident with asymptomatic nephrolithiasis.  On April 1994 
examination for retirement, the doctor recommended urological 
follow-up, but did not note any kidney problems.  

August 1994 private medical records refer to an "ultrasound 
of kidney," but the remainder of the record is illegible due 
to poor copy quality.

On November 1994 VA examination, the veteran reported a 
kidney injury in January 1976.  During an examination for 
hypertension, "right kidney injury" was diagnosed.  
Microscopic urinalysis was not done.

In April 1996, the veteran submitted a written statement 
which indicated he had injured both kidneys in the January 
1996 accident.  He passed microscopic amounts of blood in his 
urine over several months.  He alleged that additional 
service medical records had been purged from his file by a 
clerk while he was in service.

Private medical records from December 1995 to July 1998 
reveal no treatment for kidney complaints, although the 
veteran was seen for hypertension.

On June 2000 examination for kidney disability, the examiner 
reviewed the veteran's service and VA medical records.  
Microscopic urinalysis showed 0-1 red blood cells.  The 
impression was a history of a motor vehicle accident with 
significant hematuria, although there was no hematuria on the 
current examination; hypoplastic left kidney and hyperplastic 
right kidney; and a kidney stone in the upper pole of the 
left kidney.  The 1994 hematuria was likely related to the 
kidney stone.


Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West 12 Vet. App. 247, 253 (1999).

Here, a hypoplastic left kidney and a hyperplastic right 
kidney have been diagnosed.  Right kidney function appears to 
be normal.  Therefore, at this time, there is no right kidney 
disability which may be service connected.  However, abnormal 
left kidney function has been noted since service.  The 
smaller size and abnormal cortical shape were noted 
repeatedly.  Although one examiner raised the possibility in 
service that this was a congenital disorder, no definitive 
finding was made.  Several examiners, however, felt that 
pyelonephritis, defined in Dorland's Illustrated Medical 
Dictionary 1392 (28th Ed. 1994) as inflammation due to 
infection, was the cause of the kidney problems.  While the 
June 2000 VA examination found a hypoplastic left kidney, the 
examiner neglected to note any etiology for the condition.  
He did not, however, contradict the findings of the doctors 
who saw the veteran during service.  Moreover, several 
doctors raised the possibility that the veteran's kidney 
problems stemmed from his January 1976 injury.

In light of the fact that left kidney atrophy and decreased 
function were first identified in service, and that the 
evidence adequately supports that this is an acquired 
condition rather than a congenital one, the Board finds that 
service connection is warranted for a left kidney disability.  
In so finding, the Board has resolved all reasonable doubt in 
favor of the veteran under 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left kidney disability is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

